Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 1 of 15




            EXHIBIT A
Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 2 of 15
                Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 3 of 15




 1
     corporation whose principal location is and/or was 221 Monet Drive. Oakley, CA 94561 at the

 2   time of the collision and whose motor vehicle was lawfully, knowingly, and willfully operating
 3
     on the streets, highways and byways of Yavapai County, Arizona.
 4
            3.       Upon information and belief, Defendant Gurm Transport, Inc.’s employee was
 5

 6   the lawful operator of the 2014 Freightliner Tractor Towing bearing California License Plate
 7
     Number XP07139 with VIN Number 3AKJGLD59ESFS4485, towing a white 2017 Wabash
 8
     Trailer.
 9

10          4.       Upon information and belief, Defendant Gurm Transport, Inc., was and were
11
     lawful owners and/or registered owner of the 2014 Freightliner Tractor Towing bearing
12
     California License Plate Number XP07139 with VIN Number 3AKJGLD59ESFS4485,
13

14   towing a white 2017 Wabash Trailer.
15          5.       Upon information and belief, Defendant Gurm Transport, Inc., controlled the
16
     use of the 2014 Freightliner Tractor Towing bearing California License Plate Number
17

18   XP07139 with VIN Number 3AKJGLD59ESFS4485, towing a white 2017 Wabash Trailer.

19          6.       Upon information and belief, Defendant Gurm Transport, Inc., maintained the
20
     2014 Freightliner Tractor Towing bearing California License Plate Number XP07139 with
21

22
     VIN Number 3AKJGLD59ESFS4485, towing a white 2017 Wabash Trailer.

23          7.       Upon information and belief, Defendant Gurm Transport, Inc managed the 2014
24
     Freightliner Tractor Towing bearing California License Plate Number XP07139 with VIN
25
     Number 3AKJGLD59ESFS4485, towing a white 2017 Wabash Trailer.
26

27

28
               Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 4 of 15




 1
               8.    Upon information and belief, Defendant Gursewak S. Singh (hereinafter referred

 2   to as “Defendant Singh”), was employed by and acting on behalf of, and for the benefit of,
 3
     Defendant Gurm Transport, Inc
 4
               9.    Upon information and belief, Defendants Gursewak S. Singh and Jane Doe
 5

 6   SINGH are residents and reside in the State of California.
 7
               10.   Upon information and belief, at the time of said collision, Defendants
 8
     GURSEWAK S. SINGH and Jane Doe SINGH are and were acting for and on behalf of thier
 9

10   marital community.
11
               11.   Upon information and belief, Defendants ABC PARTNERSHIPS I-X, XYZ
12
     CORPORATIONS I-X, JOHN DOES I-X AND JANE DOES I-X are fictitious entities which
13

14   may have an interest herein. At such time as the identity of any such Defendant becomes
15   known to Plaintiff, Plaintiff will amend the Complaint to reflect such identity. Additionally,
16
     any non-party designated by a Defendant is to be considered a fictitiously named Defendant
17

18   herein.

19             12.   Venue is proper in Pima County because the facts giving rise to the cause of
20
     action occurred in Yavapai County, Arizona.
21

22
               13.   Plaintiff seeks damages in excess of the minimum jurisdictional limits of this

23   Court.
24
                                     II. GENERAL ALLEGATIONS
25
               14.   Plaintiff re-alleges and incorporates by reference the allegations of Paragraph 1
26

27   through 14 of this Complaint as fully set forth herein.
28
             Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 5 of 15




 1
            15.    This case arises from a motor vehicle collision involving two (2) vehicles that

 2   occurred on January 11, 2018 on Interstate 40 and Mile Post 138 in Yavapai County, Arizona.
 3
            16.    On January 11, 2018, Defendant Gurm Transport, Inc was and were the lawful
 4
     owner(s) and/or registered owner(s) of the 2014 Freightliner Tractor Towing bearing
 5

 6   California License Plate Number XP07139 with VIN Number 3AKJGLD59ESFS4485 and the
 7
     white 2017 Wabash Trailer.
 8
            17.    On September 17, 2017, Defendant Gursewak S. Singh was operating the 2014
 9

10   Freightliner Tractor Towing bearing California License Plate Number XP07139 with VIN
11
     Number 3AKJGLD59ESFS4485 and the white 2017 Wabash Trailer and was an employee of
12
     Defendant Gurm Transport, Inc.
13

14          18.    On January 11, 2018, Plaintiff was a restrained driver traveling westbound in lane
15   No. 2 on Interstate 40 approaching Milepost 138 in Yavapai County, Arizona. At the same
16
     date and time, Defendant Gursewak S. Singh was traveling directly behind Plaintiff’s vehicle
17

18   when he failed to control the speed of his vehicle and collided with Plaintiff’s vehicle with great

19   force and violence.
20
            19.    Defendant’s operated his vehicle heedlessly, recklessly, and without regard to the
21

22
     consequences or the safety of others.

23          20.    On January 11, 2018, Defendant operated his vehicle in a willful and wanton
24
     manner without regard to the consequences or the safety of others.
25
            21.    As a proximate result of Defendants’ negligence, carelessness and reckless
26

27   driving, Defendant caused the collision with the Plaintiff.
28
             Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 6 of 15




 1
            22.    As a proximate result of Defendants’ negligence, careless and recklessness,

 2   Plaintiff has suffered and will continue to suffer severe personal injuries, emotional distress,
 3
     loss of enjoyment of life, pain and suffering and will incur additional medical expenses in the
 4
     future as well as having incurred other special damages, losses, punitive and/or exemplary
 5

 6   damages and miscellaneous expenses in amounts to be proven at trial.
 7
            23.    Plaintiff has been required to retain the services of a law firm to prosecute this
 8
     action and are entitled to reasonable attorneys’ fees and costs.
 9

10                                        III. COUNT ONE
                             (Negligence - Defendant Gursewak S. Singh)
11

12          24.    Plaintiff re-alleges and incorporates by reference the allegations of Paragraph 1
13
     through 23 of this Complaint as fully set forth herein.
14
            25.    Defendant owed a duty to the Plaintiff to operate his motor vehicle in a proper
15

16   manner.
17
            26.    Defendant breached his duty of care by driving reckless and negligently.
18
            27.    As a proximate result of Defendants’ negligence, carelessness and reckless
19

20   driving, Defendant caused the collision with the Plaintiff.
21
            28.    As a proximate result of Defendants’ negligence, careless and recklessness,
22
     Plaintiff has suffered and will continue to suffer severe personal injuries, emotional distress, loss
23

24   of enjoyment of life, pain and suffering and will incur additional medical expenses in the future
25
     as well as having incurred other special damages, losses, punitive and/or exemplary damages
26
     and miscellaneous expenses in amounts to be proven at trial.
27

28
              Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 7 of 15




 1
              29.   Plaintiff has been required to retain the services of a law firm to prosecute this

 2   action and are entitled to reasonable attorneys’ fees and costs.
 3
                                          IV. COUNT TWO
 4                        (Negligence Per Se - Defendant Gursewak S. Singh)
 5
              30.   Plaintiff re-alleges and incorporates by reference the allegations of Paragraph 1
 6
     through 29 of this Complaint as fully set forth herein.
 7

 8            31.   The Defendant’s negligence includes, but is not limited to, the following facts or
 9
     omissions:
10
                    (a)    Defendant drove his vehicle in an unsafe and unreasonable manner;
11

12   Defendant failed to control the speed of his vehicle and collided into Plaintiff’s vehicle.
13
                    (b)    Defendant failed to exercise ordinary care to prevent injury to Plaintiff;
14
                    (c)    Defendant failed to keep his vehicle under control, so as to avoid striking
15

16   other vehicles;

17                  (d)    Defendant failed to keep a proper lookout for vehicles to the front and the
18
     sides;
19

20
                    (e)    Defendant failed to make timely and proper application of his brakes;

21                  (f)    Defendant drove his vehicle in reckless disregard for the safety of the
22
     persons and/or property of others;
23

24
                    (i) A.R.S. §28-701 and A.R.S. §28-730 are statutes intended for the safety of

25   motorists on the roadway. Defendant breached his statutory duty by failing to control the speed
26
     of his vehicle, proceeded to follow Plaintiff’s vehicle more closely than is reasonable and
27

28
             Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 8 of 15




 1
     prudent as to constitute an immediate hazard with disregard of Plaintiff’s or other motorist

 2   safety, violating A.R.S. §28-701 and A.R.S. §28-730, and is negligence per se.
 3
            32.    As a proximate result of Defendants’ negligence, carelessness and reckless
 4
     driving, Defendant caused the collision with the Plaintiff.
 5

 6          33.    As a proximate result of Defendants’ negligence, careless and recklessness,
 7
     Plaintiff has suffered and will continue to suffer severe personal injuries, emotional distress, loss
 8
     of enjoyment of life, pain and suffering and will incur additional medical expenses in the future
 9

10   as well as having incurred other special damages, losses, punitive and/or exemplary damages
11
     and miscellaneous expenses in amounts to be proven at trial.
12
            34.         Plaintiff has been required to retain the services of a law firm to prosecute
13

14   this action and are entitled to reasonable attorneys’ fees and costs.
15
                                        V. COUNT THREE
16                      (Negligent Entrustment – Defendant Gurm Transport, Inc)
17
            35.    Plaintiff repeats and reallege each and every allegation as set forth in Paragraphs
18
     1 through 34 above and incorporate same by reference as though fully set forth at length herein.
19

20          36.    Defendant Gurm Transport, Inc. owed a duty to the Plaintiff to hire agents who
21
     would operate its vehicle and/or its equipment in a safe and proper manner in accordance with
22
     the law, regulations and/or industry standards.
23

24          37.    Defendant Gursewak S. Singh was employed by Defendant Gurm Transport,
25
     Inc. at the time of the accident. The aforementioned acts described herein were committed
26
     within the scope of his employment with Defendant Gurm Transport, Inc
27

28
               Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 9 of 15




 1
               38.   Defendant Gurm Transport, Inc. knew, had reason to know, or should have

 2   known, that Defendant Gursewak S. Singh had a record of dangerous, reckless, or incompetent
 3
     driving.
 4
               39.   Defendant Gurm Transport, Inc knew, had reason to know, or should have
 5

 6   known, that Defendant Gursewak S. Singh’s use of a vehicle would risk physical harm to
 7
     others.
 8
               40.   Defendant Gurm Transport, Inc, failed to properly investigate Defendant
 9

10   Gursewak S. Singh ‘s driving history and made insufficient efforts to investigate whether or
11
     not Defendant Gursewak S. Singh was a safe, fit, and competent driver.
12
               41.   Defendant Gurm Transport, Inc breached its statutory duty to operate a vehicle
13

14   and/or its equipment in a proper manner by entrusting its vehicle to an incompetent,
15   inexperienced or reckless driver, Restatement (Second) of Torts § 390 (1965).
16
               42.   Defendant Gurm Transport, Inc. is responsible for those negligent acts performed
17

18   within the scope of Defendant Gursewak S. Singh ’S employment.

19             43.   The negligence of Defendant Gurm Transport, Inc in hiring and/or retaining
20
     Defendant Gursewak S. Singh was a proximate cause of Plaintiff’s injuries.
21

22
               44.   The negligence of Defendant Gurm Transport, Inc. in failing to adequately train

23   Defendant Gursewak S. Singh was a proximate cause of Plaintiff’s injuries.
24
               45.   Defendant Gurm Transport, Inc.’s breach of these statutory duties constitute
25
     negligent entrustment, negligent hiring and retention.
26

27             46.   The actions and/or inactions of Defendant Gurm Transport, Inc., are the legal and
28
     proximate cause of Plaintiffs' damages.
            Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 10 of 15




 1
            47.     The Plaintiffs have been damaged as a result of Defendant Gurm Transport,

 2   Inc.’s negligent entrustment of their vehicle to Defendant Gursewak S. Singh, an incompetent,
 3
     inexperienced or reckless driver.
 4
            48.     The Plaintiffs have been damaged as a result of Defendant Gurm Transport,
 5

 6   Inc.’s negligent hiring and retention of Defendant Gursewak S. Singh in an amount to be
 7
     proven at trial.
 8
            49.     As a proximate result of Defendants’ negligence, careless and recklessness,
 9

10   Plaintiff has suffered and will continue to suffer severe personal injuries, emotional distress,
11
     loss of enjoyment of life, pain and suffering and will incur additional medical expenses in the
12
     future as well as having incurred other special damages, losses, punitive and/or exemplary
13

14   damages and miscellaneous expenses in amounts to be proven at trial.
15
            50.     Plaintiff has been required to retain the services of a law firm to prosecute this
16
     action and are entitled to reasonable attorneys’ fees and costs.
17

18                                      VI. COUNT FOUR
                    (Respondeat Superior – Defendant Gurm Transport, Inc.)
19

20          51.     Plaintiff repeats and reallege each and every allegation as set forth in Paragraphs
21
     1 through 50 above and incorprate same by reference as though fully set forth at length herein.
22
            52.     Upon information and belief, and at all times alleged herein, Defendant Lingam
23

24   was an employee of Defendant Gurm Transport, Inc
25

26

27

28
            Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 11 of 15




 1
            53.    Upon information and belief, and at all times alleged herein, Defendant Gursewak

 2   S. Singh was acting within the course and scope of his employment with Defendant Gurm
 3
     Transport, Inc
 4
            54.    Defendant Gursewak S. Singh breached his duty of care to this Plaintiff by driving
 5

 6   negligently, causing injuries to this Plaintiff.
 7
            55.    Defendant Gurm Transport, Inc., Inc. failed to properly train and/or supervise
 8
     Defendant Gursewak S. Singh and is vicariously liable for the injuries and damages suffered
 9

10   by Plaintiffs as Defendant Gursewak S. Singh’s employer.
11
            56.    That all of the aforesaid injuries and damages were caused solely and proximately
12
     by the negligence of the Defendants.
13

14          WHEREFORE, the Plaintiff respectfully requests judgment against Defendants as
15   follows:
16
                   a. Plaintiff’s past and future medical treatment and expenses.
17

18                 b. Plaintiff’s loss of earnings and future loss of earning.

19                 c. Plaintiff’s general damages in an amount to be proven at trial.
20
                   d. For an amount which will reasonably compensate the Plaintiff for any
21

22
                       permanent impairment, limitation, injuries, and/or disfigurement;

23                 e. Plaintiff ‘s pain and suffering, past and future;
24
                   f. Plaintiff’s loss of enjoyment of life and/or the capacity to live a full life;
25
                   g. Plaintiff’s special damages in an amount to be proven at trial.
26

27                 h. Plaintiff’s Attorney fees and costs.
28
                   i. Such other and further relief as the court deems just and proper.
     Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 12 of 15




 1
     DATED this 9th day of July 2019.

 2                              DOUG ZANES & ASSOCIATES, PLLC
 3
                              By:    /s/ _ Rory B. Riley _________
 4                                  Rory B. Riley, Esq.
                                    Attorney for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 13 of 15
                        Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 14 of 15
 Attorney or Party without Attorney:                                                                                        For Court Use Only
 ZANES LAW GROUP
 DOUGLAS ZANES (018195)
 4222 E. THOMAS ROAD
 PHOENIX , AZ 85018
  Telephone No: 520-382-5452

     Attorney For: Plaintiff                                     Ref. No. or File No.: 214738 ALEXANDER

 Insert name of Court, and Judicial District and Branch Court:
 YAVAPAI COUNTY SUPERIOR
     Plaintiff: DAVID ALEXANDER; ET AL
 Defendant: GURM TRANSPORT, INC; ET AL

             CERTIFICATE OF DUE DILIGENCE                        Hearing Date:       Time:     Dept/Div:     Case Number:
                                                                                                             P1300CV201900599
1.    I, Justin Filer , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to this
      action. I attempted to Personally Serve Defendant JANE DOE SINGH as follows:

2.    Documents
      SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION;

 Attempt Detail
1) Unsuccessful Attempt by: Justin Filer (PS-545, San Joaquin County) on: Jul 23, 2019, 5:43 pm PDT at 16491 Upper Pasture, Lathrop, CA 95330
Per john and jane doe(middle eastern male 30s 6' black hair tatto on arm 180lbs, middle eastern female 5'5" black hair 60s 160lbs) no one by the
name Gursewak Singh/Jane doe Singh lives at address




     Service: $30.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $40.00

                                                                                 I Declare under penalty of perjury under the laws of the State of
                                                                                 California that the foregoing is true and correct.
3. Person Executing:
   a. Justin Filer (PS-545, San Joaquin County)
   b. FIRST LEGAL
      3737 North 7th. Street Suite 209
      PHOENIX, AZ 85014
   c. (602) 248-9700



                                                                                  07/30/2019
                                                                                     (Date)                                   (Signature)




                                                                 CERTIFICATE OF DUE DILIGENCE



                                                                                                                                            3585324 (10364586)
                        Case 3:19-cv-08249-GMS Document 1-3 Filed 08/22/19 Page 15 of 15
 Attorney or Party without Attorney:                                                                                        For Court Use Only
 ZANES LAW GROUP
 DOUGLAS ZANES (018195)
 4222 E. THOMAS ROAD
 PHOENIX , AZ 85018
  Telephone No: 520-382-5452

     Attorney For: Plaintiff                                     Ref. No. or File No.: 214738 ALEXANDER

 Insert name of Court, and Judicial District and Branch Court:
 YAVAPAI COUNTY SUPERIOR
     Plaintiff: DAVID ALEXANDER; ET AL
 Defendant: GURM TRANSPORT, INC; ET AL

             CERTIFICATE OF DUE DILIGENCE                        Hearing Date:       Time:     Dept/Div:     Case Number:
                                                                                                             P1300CV201900599
1.    I, Justin Filer , being retained by FIRST LEGAL am and was on the dates mentioned herein over the age of twenty one years and not a party to this
      action. I attempted to Personally Serve Defendant GURSEWAK S SINGH as follows:

2.    Documents
      SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION;

 Attempt Detail
1) Unsuccessful Attempt by: Justin Filer (PS-545, San Joaquin County) on: Jul 23, 2019, 5:43 pm PDT at 16491 Upper Pasture, Lathrop, CA 95330
Per john and jane doe(middle eastern male 30s 6' black hair tatto on arm 180lbs, middle eastern female 5'5" black hair 60s 160lbs) no one by the
name Gursewak Singh/Jane doe Singh lives at address.




     Service: $69.00, Mileage: $0.00, Affidavit: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $79.00

                                                                                 I Declare under penalty of perjury under the laws of the State of
                                                                                 California that the foregoing is true and correct.
3. Person Executing:
   a. Justin Filer (PS-545, San Joaquin County)
   b. FIRST LEGAL
      3737 North 7th. Street Suite 209
      PHOENIX, AZ 85014
   c. (602) 248-9700



                                                                                  07/30/2019
                                                                                     (Date)                                   (Signature)




                                                                 CERTIFICATE OF DUE DILIGENCE



                                                                                                                                            3585312 (10364584)
